Case: 21-40652      Document: 00516567724         Page: 1    Date Filed: 12/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 6, 2022
                                   No. 21-40652
                                                                           Lyle W. Cayce
                                                                                Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gerson Orellana-Villegas,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:20-CR-243-1


   Before King, Stewart, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Gerson Orellana-Villegas pleaded guilty to
   being found illegally present in the United States after having been previously
   deported. He appeals his judgment and sentence. For the following reasons,
   we AFFIRM the judgment and sentence as modified by REMAND to
   correct it.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40652        Document: 00516567724             Page: 2      Date Filed: 12/06/2022




                                         No. 21-40652


                                              I.
           Orellana-Villegas pleaded guilty to one count of reentry of deported
   noncitizen, in violation of 8 U.S.C. § 1326(a) & (b). He had previously been
   deported in 2015 after he was convicted for sexually assaulting a child in
   violation of the Texas Penal Code. Orellana-Villegas’s presentence report
   (“PSR”) classified this conviction (1) as a “crime of violence,” supporting a
   16-level sentence enhancement, see U.S.S.G. § 2L1.2(b)(1)(A)(ii) (2015); and
   (2) as an “aggravated felony” within the meaning of 8 U.S.C. § 1326(b)(2).
   Accordingly, the PSR identified a Sentencing Guidelines range of 70–87
   months1 and a maximum term of imprisonment of 20 years. Orellana-
   Villegas raised no substantive objections to the PSR.
           The district court subsequently conducted a sentencing hearing in
   which it adopted the PSR’s factual findings and application of the Guidelines.
   However, the district court expressed concern with the severity of Orellana-
   Villegas’s conduct and determined an upward variance was warranted. After
   considering the factors in 18 U.S.C. § 3553(a), the court instead imposed an
   imprisonment term of 120 months. Orellana-Villegas timely appealed.
                                            II.
           On appeal, Orellana-Villegas argues that his sentence should be
   vacated for two reasons: (1) the court erred in imposing the 16-level
   enhancement, and (2) the court incorrectly identified § 1326(b)(2) as the
   sentencing statute. As Orellana-Villegas concedes, he did not raise either
   issue before the district court. We thus review only for plain error. See
   United States v. Williams, 620 F.3d 483, 493 (5th Cir. 2010). Under this


           1
             The PSR’s calculation was premised on a base offense level of 8, a 16-level
   enhancement, and a 3-level reduction for acceptance of responsibility amounting to a total
   offense level of 21.




                                               2
Case: 21-40652      Document: 00516567724           Page: 3   Date Filed: 12/06/2022




                                     No. 21-40652


   standard, Orellana-Villegas must demonstrate “(1) there was an error;
   (2) the error was clear or obvious; (3) the error affected his . . . substantial
   rights; and (4) the error seriously affects the fairness, integrity, or public
   reputation of judicial proceedings such that we should exercise our discretion
   to reverse.” United States v. Oti, 872 F.3d 678, 690 (5th Cir. 2017).
                                       III.
          We begin with the 16-level enhancement. The parties agree—and so
   do we—that the district court committed a clear and obvious error in
   applying the 16-level enhancement. The PSR applied this enhancement
   based on its conclusion that Orellana-Villegas had previously been deported
   after committing a “crime of violence.” See U.S.S.G. § 2L1.2(b)(1)(A)(ii)
   (2015). But under Fifth Circuit precedent, Orellana-Villegas’s underlying
   crime (sexual assault in violation of Texas Penal Code § 22.011(a)(2)) is not
   a “crime of violence” under the Sentencing Guidelines as they existed at the
   time of Orellana-Villegas’s conviction. United States v. Hernandez-Avila, 892
   F.3d 771, 773 (5th Cir. 2018) (per curiam). Thus, the 16-level enhancement
   was inapplicable, and the district court clearly erred in applying it. As such,
   Orellana-Villegas readily satisfies the first two prongs of plain error review.
          But Orellana-Villegas’s success ceases here. Under the third prong of
   plain error review, Orellana-Villegas has the burden to prove that the district
   court’s error affected his substantial rights—in other words, he must show
   that there is a reasonable probability that his sentence would have been
   different but for the district court’s alleged error. United States v. Lara, 23
   F.4th 459, 477 (5th Cir.), cert. denied, 142 S. Ct. 2790 (2022). Yet, Orellana-
   Villegas failed entirely to brief this point. He advances no argument as to how
   his sentence would have differed if the court applied the correct-level
   enhancement. We conclude that his scant, inadequate briefing constitutes
   waiver of the issue. United States v. Stalnaker, 571 F.3d 428, 439–40 (5th Cir.




                                          3
Case: 21-40652        Document: 00516567724             Page: 4      Date Filed: 12/06/2022




                                         No. 21-40652


   2009) (holding that the defendant’s failure to explain her assertions or
   provide citations to the record or relevant law constituted waiver for
   inadequate briefing).
           But even assuming arguendo that Orellana-Villegas preserved this
   issue, his claim would still fail—Orellana-Villegas cannot establish that he
   would have received a lesser sentence if the PSR had applied the correct level
   enhancement. To be sure, a defendant’s substantial rights may be affected
   where “the record is silent as to what the district court might have done had
   it considered the correct Guidelines range.” United States v. Blanco, 27 F.4th
   375, 381 (5th Cir. 2022) (quoting Molina-Martinez v. United States, 578 U.S.
   189, 201 (2016))). But that’s not the case here. To the contrary, the district
   court plainly expressed, on the record, its concern about the seriousness of
   Orellana-Villegas’s conduct, its desire to deter Orellana-Villegas from
   committing future crimes, and its intention to protect the public from harm.
   The district court did not reference the Guidelines range while imposing the
   sentence; instead, it indicated that it “thought the sentence it chose was
   appropriate irrespective of the Guidelines range.” Molina-Martinez, 578
   U.S. at 200; see also United States v. Nino-Carreon, 910 F.3d 194, 197–98 (5th
   Cir. 2018) (holding that the defendant failed to show an effect on his
   substantial rights where the district court concentrated on his extensive
   criminal history and determined that an upward variance was warranted
   based on § 3553 sentencing factors).
           Because Orellana-Villegas has failed to demonstrate that his sentence
   would have differed absent the 16-level enhancement, he cannot establish
   plain error.2



           2
            Because Orellana-Villegas’s claim fails the third prong of plain error review, we
   need not address the fourth.




                                               4
Case: 21-40652      Document: 00516567724          Page: 5    Date Filed: 12/06/2022




                                    No. 21-40652


                                       IV.
          We finally address Orellana-Villegas’s argument that the PSR
   erroneously identified § 1326(b)(2) as the relevant sentencing statute. The
   parties again agree that the district court committed clear error when it used
   Orellana-Villegas’s sexual assault conviction as a basis for his sentence under
   this section. We join in that agreement.
          Ordinarily, the statutory maximum term of imprisonment for an illegal
   reentry offense is 2 years. 8 U.S.C. § 1326(a). That maximum increases,
   however, to 10 years for a noncitizen who was removed after a felony
   conviction, see id. § 1326(b)(1), and to 20 years for a noncitizen who was
   removed after an aggravated felony conviction, see id. § 1326(b)(2). But our
   court has held that sexual assault under the Texas Penal Code does not
   constitute an aggravated felony under § 1326(b)(2). See United States v.
   Santos-Gabino, 732 F. App’x 320, 321 (5th Cir. 2018) (per curiam)
   (unpublished) (citing Esquivel-Quintana v. Sessions, 137 S. Ct. 1562, 1572–73
   (2017); Hernandez-Avila, 892 F.3d at 771; Sessions v. Dimaya, 138 S. Ct. 1204
   (2018)); cf. United States v. Ovalle-Garcia, 868 F.3d 313, 314 (5th Cir. 2017)
   (mem.) (holding that Tennessee statutory rape conviction did not qualify as
   an aggravated felony for purposes of § 1326(b)(2)). Thus, the district court
   erred—Orellana-Villegas’s judgment of conviction should have been under
   § 1326(b)(1), rather than § 1326(b)(2).
          As to the third prong of plain error review, Orellana-Villegas again
   fails to adequately brief how this error affected his substantial rights. As
   discussed above, the district court indicated that it believed Orellana-Villegas
   should be incarcerated for an above-Guidelines sentence. Further, the 120-
   month term still falls squarely within the statutory maximum under the




                                          5
Case: 21-40652       Document: 00516567724            Page: 6      Date Filed: 12/06/2022




                                       No. 21-40652


   correct section.3     Nevertheless, we recognize that a conviction under
   § 1326(b)(2) could have collateral consequences, see Ovalle-Garcia, 868 F.3d
   at 314, and therefore it’s at least conceivable that Orellana-Villegas’s
   substantial rights were affected by the court’s error.
          Thus, we AFFIRM the sentence but REMAND to the district court
   to correct the judgment to reflect the conviction and sentencing under 8
   U.S.C. § 1326(b)(1) instead of § 1326(b)(2).




          3
            Moreover, Orellana-Villegas’s counsel conceded that “a reasonable variance
   upwards of maybe 120 months would be substantial and would protect society.” Given this
   concession, it’s difficult to fathom how the district court’s acceptance of that
   recommendation affected Orellana-Villegas’s substantial rights.




                                             6